          Case 1:15-cr-00286-DAD-BAM Document 579 Filed 12/04/20 Page 1 of 2



 1 [McGREGOR W. SCOTT
    United States Attorney
 2 KAREN A. ESCOBAR
    Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
    Fresno, CA 93721
 4 Telephone: (559) 497-4000
    Facsimile: (559) 497-4575
 5
    Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:15-cr-00286-DAD-BAM
12                                Plaintiff,               STIPULATION REGARDING
                                                           CONTINUANCE; ORDER
13                 v.
14   ZAID ELODAT,
15                                Defendant.
16

17                                             STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by
19
20 and through his counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for sentencing on Monday, January 11, 2021, at

22                 10:00 a.m.
23          2.     By this stipulation, the parties now move to continue the matter to Monday, March
24
                   15, 2021, at 10:00 a.m., to accommodate defense counsel’s request to be present with
25
                   his client in court for sentencing at a time when there is less of an uptick in
26
                   coronavirus cases.
27

28          3.     The parties further stipulate to the following schedule:
                                                       1
29

30
         Case 1:15-cr-00286-DAD-BAM Document 579 Filed 12/04/20 Page 2 of 2


          Informal Objections Due:                                      February 15, 2021
 1
          Final PSR Filed with the Court:                               February 22, 2021
 2

 3        Formal Objections to PSR/Sentencing Memo due:                 March 1, 2021

 4        Responses to Formal Objections/Reply to Sentencing Memo:      March 8, 2021
 5        IT IS SO STIPULATED.
 6

 7 DATED:       December 4, 2020     Respectfully submitted,

 8                                   McGREGOR W. SCOTT
                                     United States Attorney
 9

10                                   /s/ Karen A. Escobar
                                     KAREN A. ESCOBAR
11                                   Assistant United States Attorney

12
     DATED:     December 4, 2020
13
                                     /s/ Edward Robinson
14                                   EDWARD ROBINSON
                                     Counsel for Defendant
15                                   Zaid Elodat

16

17                                          ORDER

18
     IT IS SO ORDERED.
19
       Dated:   December 4, 2020
20                                              UNITED STATES DISTRICT JUDGE
21

22

23

24

25
26

27

28
                                                 2
29

30
